       Case 3:17-cv-00439-JWD-EWD             Document 187       11/06/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA
BLAIR IMANI, ET AL                                         CIVIL ACTION
VERSUS                                                     NO.: 17-CV-439-JWD-EWD
CITY OF BATON ROUGE, ET AL
****************************************************
                      JOINT MOTION AND ORDER OF DISMISSAL

       NOW INTO COURT, through undersigned Counsel comes plaintiff, Tammy Cheney and

Defendants, City of Baton Rouge/Parish of East Baton Rouge (hereinafter referred to as

“City/Parish”), and Mayor Melvin Lee “Kip” Holden, and ex-Baton Rouge City Police Chief,

Carl Dabadie, Jr., in his individual capacity, Baton Rouge City Chief of Police in his official

capacity (previously Carl Dabadie, Jr., currently Jonathan Dunnam), Alex Bell, Darren Hunt, Earl

Lapeyrouse, Jonathon Abadie, Taylor Giroir, Derrick Williams, Keith Wilson, Travis Norman,

Earnest Jones, Kenny Brewer, William Alexander, James Thomas, Kirk Grover (improperly

named “Kirk Glover”), Willie Williams, Jason Dohm, Reab Simoneaux, Jr., Alaina Mancuso, Jeff

Pittman, Richard McCloskey, Billy Walker, and Curtis Wilson (hereinafter referred to collectively

as “Defendants”), parties to the above entitled and numbered cause, who respectfully move that

a Judgment of Dismissal be rendered by the Court dismissing all claims of Tammy Cheney against

City of Baton Rouge/Parish of East Baton Rouge (hereinafter referred to as “City/Parish”),

and Mayor Melvin Lee “Kip” Holden, and ex-Baton Rouge City Police Chief, Carl Dabadie, Jr.,

in his individual capacity, Baton Rouge City Chief of Police in his official capacity (previously

Carl Dabadie, Jr., currently Jonathan Dunnam), Alex Bell, Darren Hunt, Earl Lapeyrouse,

Jonathon Abadie, Taylor Giroir, Derrick Williams, Keith Wilson, Travis Norman, Earnest Jones,

Kenny Brewer, William Alexander, James Thomas, Kirk Grover (improperly named “Kirk

Glover”), Willie Williams, Jason Dohm, Reab Simoneaux, Jr., Alaina Mancuso, Jeff Pittman,
       Case 3:17-cv-00439-JWD-EWD               Document 187        11/06/19 Page 2 of 2



Richard McCloskey, Billy Walker, and Curtis Wilson (hereinafter referred to collectively as

“Defendants”) with full prejudice, and with each party to bear their own costs.



Motion Submitted by:

ANDERSON O. “ANDY” DOTSON
PARISH ATTORNEY

/s/ Deelee S. Morris                                  /s/ William Most_________
Deelee S. Morris (#28775)                             William Most (#36914)
Assistant Parish Attorney                             201 St. Charles Ave., Ste 114#101
A. Gregory Rome (#21062)                              New Orleans, LA 70170
Director of Litigation/Risk Management                Tel: (650) 465-5023
Tedrick K. Knightshead (#28851)                       Email: williammost@gmail.com
Sr. Special Assistant Parish Attorney                 Attorney for Plaintiff, Tammy Cheney
222 St. Louis Street, 9th Floor
Baton Rouge, LA 70802
Tel: 225- 389-8730
Fax: 225-389-8736
Email: DSMorris@brla.gov
Email: grome@brla.gov
Email: tknightshead@brla.gov
Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Joint Motion and Order of Dismissal was this

date electronically filed with the Clerk of Court using the Court’s CM/ECF system. Notice of this

filing will be sent to all counsel of record by operation of the Court’s electronic filing system.

       Baton Rouge, Louisiana this 6th day of November, 2019.



                                     /s/ Deelee S. Morris____
                                      DEELEE S. MORRIS
